DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 2/28/22, amended claim(s) 21 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 21-23, 25-29, and 31-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 21, the claim language “a supervised neuronal network” appears to be new matter.  The examiner could not find this term in the specification, and although the exact terms do not need to be used in the specification as they are in the claims, the examiner could not find any corollaries either.  The specification does mention the use of back-propagation (see page 10, lines 22-24 of the specification as originally filed).  However, back-propagation is not inherent to supervised learning.  Although the examiner is much more familiar with back-propagation in a supervised learning context, there are some method of back-propagation that are unsupervised learning.  Therefore, the examiner respectfully requests Applicant’s assistance in determining where support may be found or have the features canceled from the claims.
For claim 21, the claim language “applying a supervised neuronal network trained with blood volume rebound values and corresponding dry weights to the recorded blood volume values” appears to be new matter.  The examiner could not find this term in the specification, and although the exact terms do not need to be used in the specification as they are in the claims, the examiner could not find any corollaries either.  The specification does mention that “[i]n the training known input-output pairs are transmitted to the network” (see page 10, lines 28-29 of Applicant’s specification as originally filed).  2 (see, for example, page 12, lines 1-2 of Applicant’s specification as originally filed, which states “[t]his cycle also had shown the best output of 27.5 ml2”).  Dry weight is not measured in ml2.  Second, page 12, lines 10-14 teaches “[t]he blood volume values are recorded and evaluated for a predetermined period of time after reaching an ultrafiltration volume appropriately predetermined for the patient, wherein the dry weight of the patient is then determined on the basis of the rate of change of the blood volume during a predetermined time period.”  Therefore, it appears that dry weight is calculated not from the neuronal network, but instead on the basis of blood volume, the blood volume (i.e., ml2) being calculated form the neuronal network.  Therefore, the examiner respectfully requests Applicant’s assistance in determining where support may be found or have the features canceled from the claims.
Dependent claim(s) 22-23, 25-29, and 31-32 fail to cure the deficiencies of independent claim 21, thus claim(s) 21-23, 25-29, and 31-32 is/are rejected under 35 U.S.C. 112(a).
Allowable Subject Matter
Claim(s) 21-23, 25-29, and 31-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 2/28/22.
The examiner respectfully suggests that Applicant amend the claim 21 as follows: delete “evaluating the recorded blood volume values and determining the dry weight of the patient after the ultrafiltration in the dialysis therapy by applying a supervised neuronal network trained with blood volume rebound values and corresponding dry weights to the recorded blood volume values” and insert 
Such an amendment would overcome all the 112 rejections in the current Office action.  However, there is still one other issue that would need to be addressed.  That issue is that it is still unclear what the algorithm is for determining dry weight based on change of the recorded blood volume values.  The examiner could not find this in the specification.  However, by making the above amendments, at least the two 112 rejections could be reduced to a single 112 issue.  The examiner hopes that the above suggestion is at least helpful to Applicant and promotes compact prosecution in the pending case.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791